ON MOTION FOR REHEARING
MORRISON, Judge.
The State challenges our consideration of the bystanders bill of exception on the grounds that one of the affiants thereto was not an uninterested looker-on.
We are not authorized to compare the signature on an appearance bond appearing in a supplemental transcript filed *273by the State since the rendition of our original opinion and to conclude that it was executed by the same person who signed appellant’s bystanders bill of exception as a compurgator.
State’s motion for rehearing is overruled.